Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 11, 2022

The Court of Appeals hereby passes the following order:

A22E0035. FREDDIE J. WAKEFIELD, JR, et al. v. TIMOTHY A. KISER.

      Freddie J. Wakefield, Jr., DMD, Daryl S. Wakefield, and DentCorp
Management, LLC (collectively, the “Defendants”) have filed a renewed emergency
motion for supersedeas seeking to stay further proceedings in the trial court pending
their appeal from the appointment of the receiver.
      This Court’s Rule 40 (b) emergency powers are limited and intended to be used
sparingly. Rule 40 (b) provides, in relevant part, that we may only “issue such orders
or give direction to the trial court as may be necessary to preserve jurisdiction of an
appeal or to prevent the contested issue from becoming moot.” Based upon a review
of the submitted material, we find that an emergency order of supersedeas is not
warranted here. Accordingly, the Defendants’ emergency motion is hereby DENIED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/11/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.